Citation Nr: 1731321	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from September 1962 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran filed his initial claim for service-connection for bilateral hearing loss in January 2006 with the RO in St. Petersburg, Florida.  That RO granted service-connection in a May 2006 rating decision and assigned a 0 percent disability rating.  The Veteran did not submit a Notice of Disagreement and that decision became final.  In May 2007, the Veteran filed a claim, through his representative, for an increased evaluation for his bilateral hearing loss with the RO in Boston, Massachusetts.  The Boston RO issued a rating decision in December 2007 continuing the Veteran's disability rating for bilateral hearing loss at 0 percent.  A Notice of Disagreement with the December 2007 rating decision was filed in June 2008, and the Veteran subsequently perfected his appeal to the Board, which denied the claim in March 2016.  The Veteran then appealed to the Court, and the Court vacated the March 2016 Board decision, granted a joint motion for remand, and returned the case to the Board for action consistent with the joint motion for remand.  As the procedural history shows, this is not an initial compensable rating claim, as previously characterized in the March 2016 Board decision; this is a claim for an increased evaluation rating for bilateral hearing loss and has been characterized as such in this decision.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Board notes that where the evidence indicates that a service-connected disability has worsened since a Veteran's last VA examination, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last attended a VA audiology examination in October 2014.  On the basis of the results of that examination, the RO continued the Veteran's previously assigned noncompensable rating.  The Veteran asserts that his hearing loss has become worse since that examination.

The Veteran was scheduled for a subsequent VA audiological examination in March 2017, which he did not attend.  The Board notes that in the June 2017 Informal Hearing Presentation, the Veteran's representative showed good cause why the Veteran was unable to attend the previously scheduled VA examination.

Based upon the length of time since the Veteran's last VA examination, his showing of good cause for missing a previously scheduled VA examination, and his representation that his bilateral hearing loss has worsened since his last examination, the Board finds that a remand is warranted in order to afford the Veteran a contemporaneous VA examination.

On remand, relevant ongoing medical records should be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).





Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA audiological examination.  All appropriate tests should be conducted.  The entire VBMS and Virtual VA file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.

If possible, pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. § 4.85 and 4.86.

The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss on the Veteran's ability to work, as well as its effects on everyday life.

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



